Name: Commission Regulation (EEC) No 3720/92 of 22 December 1992 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetables
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product;  marketing;  economic analysis
 Date Published: nan

 Avis juridique important|31992R3720Commission Regulation (EEC) No 3720/92 of 22 December 1992 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetables Official Journal L 378 , 23/12/1992 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 47 P. 0009 Swedish special edition: Chapter 3 Volume 47 P. 0009 COMMISSION REGULATION (EEC) No 3720/92 of 22 December 1992 amending Regulation (EEC) No 2251/92 on quality inspection of fresh fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1754/92 (2), and in particular Articles 3 (5), 8, 10 (1) and 12 (3) thereof, Whereas by Commission Regulation (EEC) No 2251/92 (3) the Commission adopted rules on how quality inspection of fresh fruit and vegetables is to be carried out; whereas a number of errors were made in that Regulation, in particular in its German version; whereas these should be rectified; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 In the second subparagraph of Article 3 (7) of Regulation (EEC) No 2251/92 the words 'of the Annex to Commission Regulation (EEC) No 920/89' are hereby replaced by 'of Annex III to Commission Regulation (EEC) No 920/89'. Article 2 Corrections are hereby made, in the German text only, to Articles 2, 3 and 4 and to the Annexes to Regulation (EEC) No 2251/92. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 180, 1. 7. 1992, p. 23. (3) OJ No L 219, 4. 8. 1992, p. 9.